Citation Nr: 0911523	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  02-05 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for connective tissue 
disease, including rheumatoid arthritis.  

2.	Entitlement to service connection for Raynaud's syndrome.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to April 
1964.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Veteran testified at a hearing at the RO before a Member 
of the Board in April 2005.  

The case was remanded by the Board in November 2004 and 
August 2006.  

One of the issues that was before the Board was whether new 
and material evidence had been received to reopen a claim for 
service connection for the residuals of a left thumb injury.  
In correspondence dated in September 2006, the Veteran 
withdrew this issue from appellate consideration.  


FINDINGS OF FACT

1.	A connective tissue disorder, including rheumatoid 
arthritis, is not currently demonstrated.  

2.	Arthritis was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.

3.	Raynaud's syndrome is shown to more likely than not to 
have been caused by an in-service event.  

CONCLUSIONS OF LAW

1.	A connective tissue disorder, including rheumatoid 
arthritis, was neither incurred in nor aggravated by service 
nor may arthritis of the spine be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  

2.	With resolution of reasonable doubt in the appellant's 
favor, Raynaud's syndrome was incurred as the result of 
service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In a VCAA letter dated in September 2006, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the Veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim[s] was[were] 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Veterans Claims Assistance Act (VCAA) (codified at 38 
U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008)) imposes obligations on VA in terms of its duty 
to notify and assist claimants. When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim. VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim. Id.  The September 2006 
VCAA letter included all necessary notifications.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the appellant currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997). Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation. Savage, 10 Vet. App. at 495-97. 

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service. 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is seeking service connection for a connective 
tissue disorder that he has asserted is similar to rheumatoid 
arthritis.  Review of the record shows that while on active 
duty the Veteran was treated for complaints of joint pain and 
was assessed as having arthralgia, without active joint 
disease by a medical board in 1963.  There were also in-
service impressions of arthritis, but there does not appear 
to have been X-ray confirmation.  That finding indicated that 
the disorder was not incurred in the line of duty and had, in 
fact, existed prior to service.  

VA outpatient treatment records show that the Veteran was 
found to have degenerative arthritis of the spine in 1979.  
No relationship between the arthritis and service was shown.  
Several medical opinions have been submitted; however, from 
private physicians that support the Veteran's contentions of 
a relationship between current joint pain and service.  One 
of these, dated in July 2000, is from a physician who states 
that he has reviewed the Veteran's military records and that 
the Veteran currently has arthralgias and joint pain that 
began while he was in the military.  This physician 
reiterated in a September 2002 statement that the Veteran had 
a diagnosis of a connective tissue disease based on multiple 
visits over the years of arthritis complaints and Raynaud's 
phenomenon.  He related these disorders to service on the 
basis of a review of the Veteran's service treatment records.  

A June 2000 statement from another private physician shows 
that the Veteran has a connective tissue disorder that is 
likely due to exposure to chemicals.  A third physician 
indicated in a September 2002 statement that the Veteran had 
developed a connective tissue disease and arthritis since an 
injury in service and had developed diffuse arthritis pain as 
well as Raynaud's phenomena that were believed to be directly 
related to the injury sustained by the Veteran during 
service.  

An examination was conducted by VA in January 2001.  At that 
time, no diagnosis of a connective tissue disorder was made.  
The Veteran was diagnosed as having advanced spondylosis and 
degenerative disc disease of the lumbar sacral spine and of 
severe Raynaud's phenomenon of the hands and feet, generally 
progressive.  

Following the Veteran's hearing on appeal, the Veteran was 
scheduled for a compensation examination for the purpose of 
determining whether or not the Veteran had a connective 
tissue disorder and Raynaud's disease, and, if so, whether 
they were related to service.  The examination was conducted 
in July 2007 at which time the examiner rendered an opinion 
that there was no current evidence of a connective tissue 
disorder or rheumatoid arthritis.  As these were not found, 
no relationship with service could be determined, including 
possible chemical exposure during service.  On the other 
hand, the examiner stated that the Veteran had symptoms of 
Raynaud's phenomena that he suspected were related to cold 
injury from the Veteran's time while stationed in Alaska 
during service.  (A review of the Veteran's service records 
shows that he did serve in Alaska during 1962.)  The examiner 
stated that the Raynaud's phenomena was related to the cold 
exposure while in Alaska and that this was the most likely 
cause, as there was no evidence of an underlying connective 
tissue disorder.  Therefore, the Raynaud's syndrome was 
related to cold injury and not to a connective tissue 
disorder, which was not demonstrated.  

The Veteran does not currently manifest a connective tissue 
disorder that may be related to service.  He does have 
arthritis of his spine, but this was not noted during service 
or within one year thereafter and is not shown to be related 
to any in-service event.  Rheumatoid arthritis has not been 
clinically established.  In order to establish service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  As there is no 
demonstrated connective tissue disorder or rheumatoid 
arthritis, service connection is not warranted.  

The Veteran is also seeking service connection for Raynaud's 
syndrome.  There is a medical opinion that relates this 
disorder to service, essentially indicating that, as there 
was no connective tissue disorder, the only explanation for 
the Veteran's symptoms was this phenomenon that was most 
likely related to a cold injury sustained while the Veteran 
was stationed in Alaska during service.  The Board finds this 
opinion sufficient to place the evidence in equipoise such 
that service connection is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  




ORDER

Service connection for a connective tissue disorder, 
including rheumatoid arthritis, is denied.  

Service connection for Raynaud's syndrome is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


